Citation Nr: 1523540	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to July 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  He is currently service connected for bilateral hearing loss rated at 50 percent and tinnitus rated at 10 percent.  

The Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16.  As the Veteran's service-connected disabilities result from common etiology (acoustic trauma in service), they are considered one disability for the purpose of applying 38 C.F.R. § 4.16(a); therefore, he has one disability rated at 60 percent, and the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16(a) are met.

The November 2012 rating decision and November 2013 statement of the case (SOC) noted that evidence reviewed included an October 2012 VA audiological examination.  Review of the record revealed that this October 2012 VA audiological examination is not currently available for Board review.  As it is constructively of the record, it must be secured and associated with the Veteran's claims file for review. 

Additionally, a February 2013 private audiological evaluation notes that the Veteran's word recognition scores were 52 percent in the right ear and 48 percent in the left ear.  A statement received in April 2015 by the Veteran indicates that he has since been seen for VA audiological evaluations (which are not currently available for Board review) which showed that his word discrimination scores were 40 percent and that he was recommended for a cochlear implant.  Given this indication of pertinent outstanding VA treatment records, including such which show a decrease in hearing acuity since his last rating for his bilateral hearing loss, remand is necessary to secure these treatment records and/or audiological evaluations.

Finally, the last VA examination addressing the impact of the Veteran's hearing disability on his ability to secure and maintain employment is from December 2011.  The December 2011 VA examiner opined that with amplification and reasonable accommodation, the Veteran's hearing loss would not significantly affect vocational potential or limit participation in most work activities.  A February 2013 private opinion, however, found that the Veteran's severe profound bilateral hearing loss has rendered him unemployable.  A new medical opinion addressing the functional impact of the Veteran's hearing loss which takes into account the February 2013 private opinion as well as the aforementioned most recent VA treatment records and audiological evaluations is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to his service-connected disabilities that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records, including any updated records from Hearing Health Care Center. 

2.  Please obtain the Veteran's outstanding VA treatment records, to include:

a) The October 2012 VA audiological examination noted on the November 2012 rating decision and November 2013 SOC; 

b) All outstanding VA audiological treatment/evaluations, to include those showing the Veteran's word discrimination scores at 40 percent and the recommendation that he receive a cochlear implant to address his hearing loss.

3.  Thereafter, please arrange for an appropriate VA examination and medical opinion to:

(a) determine the current severity of the Veteran's hearing loss and tinnitus.

(b) provide an opinion as to the functional impairment of the Veteran's service-connected hearing loss and tinnitus.  In proffering this opinion, the examiner should review the claims file and address the Veteran's functional limitations due to his service-connected bilateral hearing loss as it may relate to his ability to function in a work setting and to perform work tasks such as answering the phone, speaking with customers, and other required contact in performing sedentary tasks.  The examiner should take into account the Veteran's past occupational history as a computer programmer and driver as well as his level of education (four years of high school), but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.

4.  The AOJ should then review the record and re-adjudicate the TDIU claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




